--------------------------------------------------------------------------------

Up to 12,500,000 Units
SANTA FE GOLD CORPORATION

Units Consisting of
One Share of Common Stock and
A Warrant to Purchase One Share of Common Stock

$.40 Purchase Price per Unit

SUBSCRIPTION AGREEMENT

To: Santa Fe Gold Corporation

Ladies and Gentlemen:

       1. Subscription. Pursuant to the accompanying Prospectus Supplement,
dated July 5, 2012, and the related base prospectus dated December 29, 2009, the
undersigned (the “Subscriber”) hereby subscribes for, and agrees to purchase
from Santa Fe Gold Corporation, a Delaware corporation (the “Company”), such
number of Units, as set forth on the signature page hereto, at a purchase price
of $.40 per Unit, with each Unit consisting of one share of common stock, par
value $0.002 (“Common Stock”), and a warrant to purchase a share of Common Stock
at an initial exercise price of $.60 per share of Common Stock. As a condition
of the offer, the undersigned agrees to deliver to the Company this executed
Subscription Agreement.

       2. Representations and Warranties. By executing this Subscription
Agreement, the undersigned represents, warrants and acknowledges to the Company
that:

              a. The undersigned is an existing holder of shares of the
Company’s Common Stock;

              b. No commission or other remuneration will be paid or given
directly or indirectly for soliciting any security holder in connection with the
purchase and sale of the Units;

              c. Based on personal knowledge and experience in financial and
business matters in general, the undersigned understands the nature of this
investment, is fully aware of and familiar with the proposed business operations
of the Company, is able to evaluate the merits and risks of an investment in the
Units and is capable of protecting the undersigned’s interests in such
investment;

              d. The undersigned has considered the "Risk Factors" beginning on
page S-4 of the Supplemental Prospectus, on page 7 of the accompanying
prospectus and on page 9 of the Company’s Annual Report on Form 10-K dated
September 13, 2011, for the fiscal year ended June 30, 2011;

              e. The undersigned has been advised and understands that this
investment is, by its nature, very speculative;

              f. The undersigned has sufficient income and net worth such that
the undersigned does not contemplate being required to dispose of any portion of
the investment in the Units to satisfy any existing or expected undertaking or
indebtedness. The undersigned is able to bear the economic risks of this
investment, including, without limiting the generality of the foregoing, the
risk of losing all or any part of the investment and probable inability to sell
or transfer the investment for an indefinite period of time;

              g. The Units when purchased will be acquired for the account of
the undersigned and are not being acquired with a view to any distribution
thereof, and the undersigned is not, directly or indirectly, participating in an
underwriting of any such distribution or transfer;

              h. The investment in the Company has been privately proposed to
the undersigned without the use of general solicitation or advertising;

--------------------------------------------------------------------------------

              i. The undersigned is not a citizen or resident of Canada nor an
entity incorporated or formed under the laws of Canada or any of its provinces;
and

              j. No federal or state agency, including the Securities and
Exchange Commission or the securities regulatory agency of any state, has
approved or disapproved the Units, passed upon or endorsed the merits of such
investments, or made any finding or determination as to the fairness of the
Units for private investment.

       3. Successors and Assigns. This Subscription Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and to the successors
and assigns of the Company and to the legal representatives, successors and
permitted assignees of the undersigned.

       4. Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
principles of conflicts of law.

       5. Counterparts. This Subscription Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

[Signatures on Next Page]

2

--------------------------------------------------------------------------------

       IN WITNESS WHEREOF, the undersigned has executed this Subscription
Agreement.

       DATED: July __, 2012

Number of Units Subscribed: Price Per Unit Total Purchase Price   $.40  


  By:     Signature of Investor                 Print Name of Investor        
Address:                     SSN (or EIN):         By:     Signature of
Co-Investor (if any)                 Print Name of Co-Investor (if any)        
Address:            

Agreed to and accepted by Santa Fe Gold Corporation as of the ___ day of July,
2012.

By: ______________________
Name: W. Pierce Carson
Title: President

INSTRUCTIONS FOR “COMPLETION”

To purchase Units in the offering you must complete, date and execute the
Subscription Agreement provided and return it, along with a check made payable
to "Santa Fe Gold Corporation" for the full subscription amount to us at the
following address:

Santa Fe Gold Corporation
1128 Pennsylvania NE, Suite 200
Albuquerque, NM  87110
Attn: Michael Martinez

Alternatively, you may mail your executed Subscription Agreement and wire
transfer payment directly to the Company's bank account.  Following is the
account information for wire transfer payments:

Name of Bank:            Bank of America
Branch Number:         33
Address:                     5007 North Dysart Road, Litchfield Park, Arizona
85340
Phone Number:          (623) 547-4700

ABA Routing No:      026 009 593
Account No:               000 135 725 157
SWIFT Code:              BOFAU53N
Name on Account:     Santa Fe Gold Corporation
                                      1128 Pennsylvania NE, Suite 200
                                      Albuquerque, NM 87110

Please include your name, address, and telephone number in the "Originator",
"Notes" or "Memo" field.

Important: Payment of the full subscription price for Units must be included
with the Subscription Agreement or wire transferred to the Company's bank
account.

3

--------------------------------------------------------------------------------